DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment submitted on June 30, 2022, has been entered.  Claim 1 has been amended and no claims have been added.  Therefore, the pending claims are 1 - 8.
The amendment is sufficient to overcome the double patenting rejection from the previous Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 10,493,719. Although the claims at issue are not identical, they are not patentably distinct from each other because cover overlapping subject matter. The allowed claims require overlapping mass per unit area values, number of knit stitches, and tuck stitches. While the pending claims include a broader scope than the allowed claims, the claims do overlap in scope and therefore would not be completely distinct from the allowed patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 - 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lumb et al. (5,268,212) in view of Toda (4,733,546), Ishii et al. (2003/00689494), Hannigan (2007/0166503), and David Spencer (Knitting Technology).
	Lumb et al. discloses a windproof and water resistant composite comprising an inner layer of fabric an outer layer of fabric and a barrier between the two fabric layers (abstract).  The barrier layer is intended to stop water and air from passing through while allowing water vapor to travel through (column 2, lines 15 - 20).  The barrier layer may be nonporous and hydrophilic or micro-porous and hydrophobic or any combination thereof (column 2, lines 25 - 30).  The outer layer can have a knit construction (column 2, lines 35 - 40).  Further, the inner layer is treated so that it will transport moisture from the body (column 3, lines 37 - 40).  
	While Lumb et al. discloses that the inner layer is knit and designed to have moisture transport properties, Lumb et al. fails to teach using a circular knit fabric with knit and tuck stitches.
	Hannigan is drawn to a composite materials comprising a face fabric, a vapor barrier, and a wicking lining fabric (abstract).  Hannigan teaches that the lining materials should have sufficient wicking properties to move moisture away from the skin (paragraph 18).  Also, Hannigan discloses that the lining materials can be made from circular knit lining which include jersey, interlock, pique, or crepe patterns (paragraph 18).  These knits styles can be made with tuck stitches (see Knitting Technology by David Spencer).  Further, Hannigan teaches that the lining should include two types of filaments, antimicrobial fibers and polyester (paragraph 18).
	Further, Toda is drawn to knitted fabric for clothing that has can transfer liquid from the inside to the outside of the fabric (column 2, lines 35 - 50).  Further, the knit fabric can include patterns with tuck stitches (see Figures 3 - 5, 7, and 8).  The patterns teach having 9 to 72 tucks per area of 12 wales x 12 courses.  Further, Ishii et al. is drawn to a knitted fabric that can be used as a lining (paragraphs 50 and 78 84).  Further, the knit pattern in Figure 2 uses between 9 to 72 tuck stitches per area of 12 wales x 12 courses.  Thus, fabrics made from circular knit fabrics with tuck stitches are known in the art as shown by Hannigan, Toda, and Ishii et al.  Further, the references teach patterns with the desired number of tuck stitches.  Thus, it would have been obvious to one having ordinary skill in the art to choose a lining fabric from known knit patterns as suggested by Hannigan and Toda and known in the art as shown by Ishii et al. as the lining in Lumb et al. since Lumb et al. discloses that a knit lining layer with moisture transport properties is desirable, and Hannigan, Toda, and Ishii et al. disclose that knit patterns with tucks and stitches and used in the art to create moisture transport lining layers.  Further, as suggested by Hannigan it would be within the ordinary level of skill of one in the art to choose from general knit fabrics those fabrics which would be useful as a lining material.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	Further, Lumb et al. fails to teach the size of the filament yarn.  Again, it is noted that Hannigan acknowledges that one of ordinary skill in the art would be able to choose an appropriate material for the lining material.  Additionally, Ishii et al. disclose that the knit fabric can include yarns which are 56 dtex (Example 7).  Thus, it would have been obvious to one having ordinary skill in the art that the knit fabric can be made from yarns having a size of 60 dtex, or less than 36 dtex.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Further, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  
	While Lumb et al. teaches that the barrier is can be porous and non-porous films made from hydrophilic and hydrophobic materials, which allow moisture vapor to pass through but prevent air and water from passing through (column 3, lines 23 - 68), Lumb et al. fails to teach the water resistance and vapor permeability properties.  While, Lumb et al. does not measure the moisture barrier properties of the desired films using the same properties, it would have been obvious to one having ordinary skill in the art to choose a vapor barrier film with a permeability of 50 g/m2 h since Lumb et al. discloses that preferred films are hydrophobic, porous films or hydrophilic non-porous films similar to those disclosed by the applicant.  One of ordinary skill in the art would be motivated to choose a film with a good balance between waterproof properties and water vapor permeability properties since Lumb et al. desires that the product have both.  One of ordinary skill in the art would be motivated to choose from materials known in the art with good vapor permeability as desired by Lumb et al. and would optimize the waterproof and water vapor permeability properties of the materials.   
	Lumb et al. fails to teach the basis weight of the lining fabric.  Again, Hannigan suggests it is within the ordinary skill level of the art to choose appropriate lining materials (paragraph 18).  Further, it is known in the art that the weight of the lining material will influence the overall weight, flexibility, and breathability of the final garment.  The basis weight of a fabric would be directly related to the yarn size and knit pattern.  One of ordinary would be motivated to choose a low weight lining fabric that is comfortable and flexible.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the basis weight to between 8 and 35 g/m2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  	Additionally, Ishii et al. discloses that the lining fabric can include a density of 24 - 85 wales/2.54 cm and 28 - 130 course/2.54 cm (paragraph 80).  Thus, the knit fabric can have between 672 - 11050 stitches per 6.45 cm2.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amount of stitches per inch between 3,500 and 10,000 stitches per 6.45 cm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215.  Ishii et al. teaches preferred values for a lining material and one of ordinary skill in the art would know how to optimize the stitch number for the desired end use.  Thus, claims 1 – 4, 6, and 7 are rejected.  Further, the prior art suggest that different types of filaments can be used to make the knit lining and that these yarns have different sizes (see Ishii et al. Example 6).  Thus, claim 5 is also rejected. 
	Further, it is noted that the cover factor relates to the course density and wales density.  Thus, the fewer courses and wales in the fabric, the less the overall cover factor the fabric will have.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the cover factor to between 200 and 800, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215.  Ishii et al. teaches preferred values for a lining material and one of ordinary skill in the art would know how to optimize the stitch number for the desired end use.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Thus, claim 8 is rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
July 21, 2022



/JENNA L JOHNSON/Primary Examiner, Art Unit 1789